Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable as amended by the applicant..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claim 1, the prior art discloses most of the claimed invention; however, the prior art does not disclose “a flexible shell, comprising at least an interior layer and an exterior layer, wherein the flexible shell has an exposed exterior region aligned with a corresponding exposed interior region; . a protective element coupled to an exterior portion of the shell forming a protective region; and an intermediate element positioned between the interior layer and the exterior layer; wherein the protective element provides regionalized protection in the protective region while leaving the exposed exterior region and the exposed interior region unprotected.

Regarding claim 11, the prior art discloses most of the claimed invention; however, the prior art does not disclose “a flexible shell, comprising at least an interior layer and an exterior layer, wherein the flexible shell has an exposed exterior region and a corresponding exposed interior region that are not covered by an element of the head protection system; a first protective element coupled to a first exterior portion of the flexible shell forming a first protective region; a second protective element coupled to a second exterior portion of the flexible shell, separate from the first exterior portion, forming a second protective region; and a cushioning element coupled to a first interior portion of the flexible shell, wherein the cushioning element is aligned with and at least partially overlaps the first protective element.”

Regarding claim 17, the prior art discloses most of the claimed invention; however the prior art does not disclose “a flexible shell, having at least an interior layer and an exterior layer, wherein the flexible shell has an exterior surface and an interior surface;  a protective element comprised of at least one hardened material coupled to and covering a portion of the exterior surface to form a protective region; and a cushioning element, separate from the protective element, comprising at least one resilient material, wherein the cushioning element is coupled to the interior surface of the flexible shell such that the cushioning element is aligned with and at least partially overlaps the protective element; wherein the protective region covers less than the entirety of the exterior surface, such that a separate, second portion of the exterior surface remains unprotected.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732